                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 1 of 14



 1

 2

 3

 4

 5

 6                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF WASHINGTON
 7                                           AT SEATTLE

 8
      Reyes LUNA,
                                                         Case No. 2:20-cv-1152
 9
                             Plaintiff,
10
                       v.                                COMPLAINT
11
      UNITED STATES OF AMERICA,
12
                             Defendant.
13
                                            INTRODUCTION
14
           1.    This case concerns the unlawful detention and deportation of Plaintiff Reyes Luna
15
     (Mr. Luna), who Customs and Border Protection (CBP) agents removed to Mexico even though
16
     he was in ongoing removal proceedings. Mr. Luna was seeking protection against removal based
17
     on his fear of return to Mexico.
18
           2.    While on a trip to southern Texas in October 2016, CBP agents detained Mr. Luna,
19
     refused to acknowledge the lawful identification he produced, ignored his pleas that he was in
20
     removal proceedings, and instead insisted that he agree to his own deportation.
21
           3.    CBP agents then deported Mr. Luna despite knowing with absolute clarity that his
22
     removal proceedings were ongoing. Records obtained under the Freedom of Information Act
23
     (FOIA) reflect that agents queried Mr. Luna’s immigration record, discovered he was in removal
24
     COMPLAINT – 1                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                  615 Second Avenue, Suite 400
                                                                                      Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 2 of 14



 1 proceedings, and still proceeded to remove Mr. Luna. Agents did so even though an asylum

 2 officer with United States Citizenship and Immigration Services (USCIS) previously determined

 3 that Mr. Luna had a significant possibility of demonstrating he had a reasonable fear of returning

 4 to Mexico.

 5         4.    Mr. Luna’s immigration attorney notified Immigration and Customs Enforcement

 6 (ICE) soon after Mr. Luna’s removal that he had been unlawfully deported. Yet officials with the

 7 Department of Homeland Security (DHS) did not authorize Mr. Luna’s reentry to the United

 8 States for two more months. During this time, Mr. Luna remained in hiding, fleeing the terrifying

 9 circumstances which prompted him to seek protection in the United States in the first place. Soon

10 after being returned to Mexico, Mr. Luna’s brother-in-law was tortured and killed. Mr. Luna

11 believes his brother-in-law was targeted because the persecutors were hunting down Mr. Luna.

12 Mr. Luna lived in constant fear that he also could be tortured and killed.

13         5.    Mr. Luna was ultimately paroled back into the country in January 2017.

14         6.    CBP’s unlawful detention and deportation of Mr. Luna caused and continues to cause

15 Mr. Luna severe anxiety, depression, pecuniary loss, and trauma, among other damages.

16         7.    As a result of CBP’s unlawful actions, Mr. Luna brings this action under the Federal

17 Tort Claims Act (FTCA), 28 U.S.C. §§ 1346(b) and 2671-2680, to vindicate his rights.

18                                            JURISDICTION

19         8.    This court has jurisdiction over the subject matter of this complaint pursuant to 28

20 U.S.C. §§ 1131 (federal question statute) and 1346(b) (United States as defendant).

21                                            EXHAUSTION

22         9.    Pursuant to U.S.C. 28 § 1675(a), Mr. Luna submitted an administrative tort claim to

23 Customs and Border Protection (CBP), Immigration and Customs Enforcement (ICE), and the

24 Department of Homeland Security (DHS) on October 20, 2018.
     COMPLAINT – 2                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 3 of 14



 1         10. On March 3, 2020, Defendant CBP issued a a notice denying Mr. Luna’s claim under

 2 the FTCA. Plaintiff has thereby exhausted all administrative remedies and is filing this complaint

 3 in accordance with the FTCA.

 4                                                 VENUE

 5         11. Venue in the District Court for the Western District of Washington is proper under 28

 6 U.S.C. § 1402(b). Plaintiff resides in this judicial district.

 7                                                PARTIES

 8         12. Plaintiff Reyes Luna is a resident of Bellingham, Washington.

 9         13. Defendant United States of America is the appropriate defendant for claims brought

10 pursuant to the FTCA. 28 U.S.C. § 1346(b).

11                                     FACTUAL ALLEGATIONS

12 Mr. Luna’s Immigration History

13         14. Mr. Luna has lived in the United States for over fifteen years. He was previously

14 removed from the country in 2001 and 2002, but reentered the country to escape violent drug-

15 trafficking groups that threatened him.

16         15. In December 2014, Mr. Luna was arrested for a DUI. The Department of Homeland

17 Security (DHS) then detained Mr. Luna and moved to reinstate his prior removal order. During

18 this process, Mr. Luna expressed a fear of returning to Mexico.

19         16. An asylum officer with USCIS then interviewed Mr. Luna, and determined that he

20 had a significant possibility of demonstrating a reasonable fear of returning to Mexico. As a

21 result, he was placed in withholding of removal proceedings before the immigration court, where

22 he requested withholding of removal and protection under the Convention Against Torture

23 (CAT).

24
     COMPLAINT – 3                                                  NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                       615 Second Avenue, Suite 400
                                                                                           Seattle, WA 98104
                                                                                          Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 4 of 14



 1         17. After six months in detention, Mr. Luna was given a bond hearing. The immigration

 2 judge (IJ) set a bond of $7,000, which Mr. Luna posted. He was subsequently released from

 3 detention.

 4         18. His case was then transferred to the non-detained docket before the immigration court

 5 in Seattle, Washington. At the time of his unlawful deportation in Texas, Mr. Luna was waiting

 6 for his next hearing before the immigration court, scheduled for June 2017.

 7 Unlawful Arrest in Hidalgo

 8         19. In October 2016, while waiting for his next hearing, Mr. Luna travelled to Hidalgo,

 9 Texas to spend time with members of his family.

10         20. One evening in late October, Mr. Luna attended a party with friends in Hidalgo,

11 Texas. He did not consume alcohol that night. After a disagreement with the friends who were

12 supposed to drive him back to his accommodations, he began to walk back instead.

13         21. While walking, Mr. Luna began to follow a group of strangers, as he was not sure of

14 the way back to town. CBP officers appeared and began to stop members of group he was

15 following. Mr. Luna decided to keep walking, but the agents stopped him and asked for his

16 identification.

17         22. Mr. Luna produced his Washington state identification and paper documentation

18 demonstrating that he was in ongoing withholding of removal proceedings. The CBP agent

19 seized Mr. Luna’s papers and arrested him in spite of the proof he offered of his ongoing

20 immigration proceedings.

21         23. The CBP agents took Mr. Luna to a detention facility. There, Mr. Luna told an agent

22 that processed his arrest that the other agents had seized documentation of his ongoing

23 immigration proceedings and that he had previously posted bond to be released from detention.

24
     COMPLAINT – 4                                            NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                 615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 5 of 14



 1         24. Instead of verifying Mr. Luna’s assertions, the officer accused Mr. Luna of

 2 fabricating his entire story and of possession of false Washington state identification. The officer

 3 requested that Mr. Luna sign a form consenting to be deported. Mr. Luna refused.

 4         25. Mr. Luna was then placed in a holding room along with many other detainees.

 5         26. While in detention, Mr. Luna was not allowed to place a single phone call. Despite

 6 his requests, officers did not permit him to contact his immigration attorney nor any other legal

 7 counsel. CBP officers repeatedly removed him from the holding room and attempted to force

 8 him to sign a form facilitating his own deportation. The officers told Mr. Luna he had a prior

 9 removal order, and falsely represented that they had no record of his ongoing withholding of

10 removal proceedings and that he had no right to any further judicial hearings before his

11 deportation. Mr. Luna resisted these attempts, repeatedly informing the CBP agents that he was

12 in removal proceedings.

13         27. At some point during his detention, Mr. Luna spoke to a different immigration officer

14 via a computer. Mr. Luna again explained he could not be deported because he was involved in

15 ongoing immigration proceedings and requesting protection in the United States. Like his

16 colleagues, this immigration officer ignored Mr. Luna’s pleas.

17         28. CBP agents also degraded and menaced Mr. Luna and his fellow detainees. Mr. Luna

18 was threatened with physical harm if he did not obey orders. One officer claimed he could “do

19 whatever he want[ed]” if Mr. Luna did not abide by CBP agents’ orders.

20         29. After at least two days of detention, Mr. Luna was sequestered in a room with other

21 detainees who had also insisted on seeing judges. Mr. Luna had asked to see a judge, believing

22 that an impartial official would actually listen to his assertions regarding his immigration status.

23 A CBP officer entered the room, approached Mr. Luna, and asked him again to sign a form. Mr.

24
     COMPLAINT – 5                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 6 of 14



 1 Luna could not proficiently read English, so he instead asked the officer if signing the form

 2 would enable him to see a judge. The officer responded affirmatively, “Sure, just sign.”

 3         30. CBP agents did not permit Mr. Luna to see a judge. Mr. Luna surmised the officer

 4 deceived him in order to secure the signed form. Several hours after signing the paper, Mr. Luna

 5 was deported to Mexico.

 6         31. The papers documenting his ongoing immigration proceedings were returned to him

 7 right before he was deported.

 8         32. As a last resort, Mr. Luna pleaded with the officers overseeing his deportation to

 9 examine his papers and his Washington ID. The overseeing officers told Mr. Luna that his

10 upcoming immigration hearing had been “cancelled.” This was not true—his hearing was still

11 scheduled for June 2017 in Seattle, Washington.

12         33. Before deporting him, CBP agents again seized Mr. Luna’s documents showing that

13 he was in removal proceedings. They then then forcibly removed him to Mexico.

14         34. During Mr. Luna’s time in detention, CBP agents had custody of Mr. Luna’s

15 immigration paperwork, demonstrating that he was in pending removal proceedings before the

16 immigration court in Seattle. Moreover, this information was readily available on multiple

17 government databases to which CBP has immediate access. That information showed that Mr.

18 Luna was currently in removal proceedings, did not have a final order of removal, and that he

19 had previously posted bond to be released from detention. CBP nevertheless ignored this

20 information and falsely asserted that Mr. Luna had no right to see a judge or continue his

21 removal proceedings.

22 Consequences of Unlawful Arrest and Deportation

23         35. When Mr. Luna was unlawfully deported to Mexico in October 2016, his fears

24 regarding his return materialized. He contacted his brother-in-law, Fernando, to pick him up
     COMPLAINT – 6                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                  615 Second Avenue, Suite 400
                                                                                      Seattle, WA 98104
                                                                                     Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 7 of 14



 1 from Monterrey, Mexico. Fernando lived with Mr. Luna’s sister in Zacatecas, Mexico. Mr. Luna

 2 told no one but Fernando of his location.

 3         36. The following day, instead of meeting Fernando, Mr. Luna was surprised by two

 4 trucks filled with armed men. Mr. Luna could not be sure these men were targeting him

 5 specifically, but he believes they were connected to the drug-trafficking organization that had

 6 caused him to flee Mexico in the first instance. Because he saw the trucks heading towards the

 7 house where he was staying, he was able to narrowly escape. He then made his own way to

 8 Zacatecas.

 9         37. Upon arriving in Zacatecas, he learned that Fernando had been brutally murdered.

10 Mr. Luna believes that Fernando spoke with Mr. Luna’s brother, Santos, about Mr. Luna’s return

11 to Mexico. Mr. Luna suspects Santos of working with a drug-trafficking organization.

12         38. Further, Santos has repeatedly intimated that he might harm Mr. Luna. He has sent

13 Mr. Luna a photo of himself with an assault rifle, a weapon commonly used by drug-trafficking

14 organizations in Mexico. Mr. Luna consequently believes that the drug-trafficking organization

15 with which Santos is involved tortured and killed Fernando in order to ascertain Mr. Luna’s

16 location. Fernando’s body displayed indications that his fingernails were pulled off while he was

17 still alive, and that he was then he was killed with a shot to the head. Mr. Luna does not believe

18 Fernando was involved in organized crime.

19         39. As a result of his brother-in-law’s execution, Mr. Luna fled into the mountains. He

20 lived in a cave, leaving only to obtain provisions and make contact with his immigration

21 attorney. He experienced severe anxiety during this period, as he knew the cartel was searching

22 for him. Mr. Luna even contemplated suicide.

23

24
     COMPLAINT – 7                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 8 of 14



 1         40. Mr. Luna contacted his immigration attorney as soon as he arrived in Mexico. Despite

 2 his attorney’s repeated demands to DHS that they facilitate Mr. Luna’s return to the United

 3 States, the agency did not finish arranging Mr. Luna’s return for more than two months.

 4         41. In mid-January 2017, after repeated attempts by his attorney to facilitate his return,

 5 CBP eventually agreed to allow Mr. Luna to be paroled into the country after he presented

 6 himself at the U.S.-Mexico border.

 7 Emotional and Financial Harm Suffered as a Result of Unlawful Arrest and Deportation

 8         42. Mr. Luna experienced severe fear, trauma, and stress while fighting his wrongful

 9 detention and removal. He also experienced life-threatening danger upon being unlawfully

10 deported. These feelings exacerbated Mr. Luna’s pre-existing post-traumatic stress symptoms,

11 depression, and anxiety.

12         43. This emotional trauma was reasonably foreseeable. Mr. Luna had already

13 demonstrated there was a “significant possibility” that it was “more likely than not” he would be

14 tortured or persecuted in Mexico if deported. 8 C.F.R. § 208.30(e)(2) (establishing “significant

15 possibility” standard); see also id. § 208.16(b) (explaining standard for obtaining withholding of

16 removal).

17         44. Further, Mr. Luna’s unlawful deportation caused him to be separated from his young

18 son, whom he tries to see every couple of weeks.

19         45. Mr. Luna additionally experienced direct, tangible financial harm as a result of his

20 unlawful arrest and deportation. He was unable to pay rent for his apartment while he was in

21 hiding in Mexico. As a result, he lost possession of his apartment and all his belongings within it.

22 The latter were discarded when another tenant replaced him.

23

24
     COMPLAINT – 8                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
                  Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 9 of 14



 1         46. In short, Mr. Luna was deprived of his freedom, put in jeopardy of foreseeable

 2 violence, separated from his family, stripped of his possessions, and personally traumatized and

 3 degraded. He continues to suffer psychological harm as a result.

 4                                        CLAIMS FOR RELIEF

 5                                              Count I
                     Federal Torts Claims Act - False Arrest & False Imprisonment
 6
           47. All of the foregoing allegations are repeated and re-alleged as though fully set forth
 7
     herein.
 8
           48. Under Texas law, a government officer commits the tort of false arrest and false
 9
     imprisonment when they (1) willfully detain someone, (2) detain that individual without the
10
     detainee’s consent, and (3) detain the person without authority of law. Sears, Roebuck & Co. v.
11
     Castillo, 693 S.W.2d 374, 376 (Tex. 1985); see also Villegas v. Griffin Indus., 975 S.W.2d 745,
12
     754 (Tex. Ct. App. 1998) (false arrest and imprisonment have same elements under Texas law).
13
           49. CBP agents may briefly detain someone when agents have a reasonable suspicion that
14
     an individual “is, or is attempting to be, engaged in an offense against the United States or is an
15
     alien illegally in the United States.” 8 C.F.R. § 287.8(b)(2).
16
           50. CBP agents may arrest someone where they have probable cause “to believe that the
17
     person to be arrested has committed an offense against the United States or is a [noncitizen]
18
     illegally in the United States.” 8 C.F.R. § 287.8(c)(2).
19
           51. The CBP agents who arrested Mr. Luna lacked probable cause. Mr. Luna presented a
20
     valid Washington State identification and a document demonstrating that he was in removal
21
     proceedings. DHS records also reflected that Mr. Luna had been released on bond. As a result,
22
     the agency lacked legal authority to detain Mr. Luna.
23

24
     COMPLAINT – 9                                                NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
                 Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 10 of 14



 1         52. DHS may revoke a noncitizen’s bond only where there “has been a substantial

 2 violation of the stipulated conditions.” 8 C.F.R. § 103.6(e); see also 8 U.S.C. § 1226(b). DHS

 3 arrested and deported Mr. Luna without revoking the bond set by the immigration judge, and

 4 without any “substantial violation of the stipulated conditions” of that bond.

 5         53. As a result, CBP’s arrest and detention was done without lawful authority. Mr. Luna’s

 6 attempts to explain that he was in removal proceedings also demonstrate that CBP agents

 7 detained Mr. Luna absent his consent.

 8         54. CBP agents have no authority to effectuate the removal of a noncitizen who is in

 9 proceedings to determine whether they are entitled to withholding of removal or protection under

10 the Convention Against Torture. See 8 U.S.C. § 1231(b)(3)(A); 8 C.F.R. §§ 208.16, 208.17,

11 208.31. Because Mr. Luna was in withholding of removal proceedings, his removal was

12 unlawful.

13         55. By deporting Mr. Luna, CBP agents willfully detained him and prevented his reentry

14 to the United States. They therefore willfully restrained Mr. Luna’s movements without his

15 consent, and did so in violation of the INA.

16         56. Mr. Luna suffered significant harm because of this false arrest and imprisonment,

17 including but not limited to loss of liberty, humiliation, fear, trauma, stress, disruption of his

18 daily life, economic loss, and other damages.

19         57. Accordingly, the United States is liable for Mr. Luna’s wrongful arrest and

20 deportation under the FTCA.

21                                             Count II
                              Federal Torts Claims Act – Abuse of Process
22
           58. All of the foregoing allegations are repeated and re-alleged as though fully set forth
23
     herein.
24
     COMPLAINT – 10                                               NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                     615 Second Avenue, Suite 400
                                                                                         Seattle, WA 98104
                                                                                        Tel. (206) 957-8611
                 Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 11 of 14



 1         59. Under Texas law, the elements of an abuse of process claim include (1) an illegal,

 2 improper, or perverted use of the process, neither warranted nor authorized by the process, (2) an

 3 ulterior motive or purpose in exercising such use, and (3) damage as a result of the illegal act.

 4 Moore v. Bushman, 559 S.W.3d 645, 653 (Tex. Ct. App. 2018).

 5         60. CBP arrested, imprisoned, and deported Mr. Luna without lawful authority.

 6         61. Instead of correcting this unlawful action, CBP agents misused their authority and the

 7 removal process to coerce Mr. Luna into signing paperwork that facilitated his deportation.

 8         62. CBP agents undertook this coercion by repeatedly pressuring Mr. Luna to sign forms

 9 consenting to deportation, unlawfully detaining him, denying him access to counsel, verbally

10 disparaging and threatening him, and ultimately deceiving him about whether he would be

11 permitted to see an immigration judge by signing the deportation form.

12         63. These agents acted with the improper purpose of legitimizing CBP’s unlawful arrest,

13 imprisonment, and deportation of Mr. Luna.

14         64. Mr. Luna suffered harm, including but not limited to loss of liberty, humiliation, fear,

15 trauma, stress, disruption of his daily life, economic loss, and other damages.

16         65. Defendant United States of America is liable for these acts and omissions under the

17 FTCA.

18                                            Count III
                Federal Torts Claims Act – Intentional Infliction of Emotional Distress
19
           66. All of the foregoing allegations are repeated and re-alleged as though fully set forth
20
     herein.
21
           67. Under Texas law, a claim for intentional infliction of emotional distress lies where
22
     “1) the defendant acted intentionally or recklessly, 2) the conduct was extreme and outrageous,
23
     3) the actions of the defendant caused the plaintiff emotional distress, and 4) the emotional
24
     COMPLAINT – 11                                              NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                    615 Second Avenue, Suite 400
                                                                                        Seattle, WA 98104
                                                                                       Tel. (206) 957-8611
                 Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 12 of 14



 1 distress suffered by the plaintiff was severe.” Twyman v. Twyman, 855 S.W.2d 619, 621 (Tex.

 2 1993) (citation omitted).

 3         68. The CBP agents who arrested, processed, detained, and removed Mr. Luna acted in

 4 reckless disregard of his pending withholding of removal proceedings.

 5         69. These CBP agents’ conduct was both extreme and outrageous. Mr. Luna insisted that

 6 he was in removal proceedings, had records on his person documenting his ongoing proceedings,

 7 and moreover, agency records demonstrate that CBP agents viewed and had at their disposal

 8 information confirming this fact.

 9         70. CBP’s actions caused Mr. Luna severe emotional distress because of the fear he faced

10 prior to removal and the extreme danger he faced following his removal. While wrongfully

11 detained, Mr. Luna experienced desperation and humiliation, as officers repeatedly ignored his

12 pleas for release. Further, officers ridiculed and intimidated Mr. Luna, demoralizing him by

13 refusing to investigate his pending proceedings and the custody determination releasing him on

14 bond.

15         71. Mr. Luna also experienced protracted anguish and emotional trauma during his time

16 in Mexico, much of which he spent in hiding. Mr. Luna’s brother-in-law was tortured and

17 murdered while Mr. Luna was in Mexico. Mr. Luna narrowly escaped a threat to his own life.

18         72. Prior to Mr. Luna’s unlawful removal, he suffered from post-traumatic stress

19 disorder. The extreme fear, desperation, and anxiety led Mr. Luna experienced because of CBP’s

20 actions led him to contemplate suicide following his unlawful removal to Mexico and

21 exacerbated his post-traumatic stress disorder symptoms.

22         73. DHS’s lack of urgency in facilitating Mr. Luna’s readmission to the United States—

23 notwithstanding the fact that Mr. Luna was unlawfully removed—compounded Mr. Luna’s

24 emotional trauma.
     COMPLAINT – 12                                           NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                 615 Second Avenue, Suite 400
                                                                                     Seattle, WA 98104
                                                                                    Tel. (206) 957-8611
                 Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 13 of 14



 1         74. Defendant United States of America is liable for these acts and omissions under the

 2 FTCA.

 3                                              Count IV
                                    Federal Torts Claims Act – Negligence
 4
           75. All of the foregoing allegations are repeated and re-alleged as though fully set forth
 5
     herein.
 6
           76. Under Texas law, a claim for negligence lies where a person owe a legal duty to
 7
     another, breaches their duty, and the breach of duty is the direct and proximate cause of injury
 8
     resulting in damages.
 9
           77. The CBP agents who arrested Mr. Luna owed a legal duty to Mr. Luna, breached their
10
     duty, and, as such, were a direct and proximate cause of harm and a substantial factor in bringing
11
     about Mr. Luna’s damages outlined above.
12
           78. In particular, during the arrest and subsequent detention and removal process, the
13
     CBP agents referenced above violated their duty to Mr. Luna by, inter alia, failing to verify
14
     whether Mr. Lune was in fact already in removal proceedings seeking protection from removal
15
     as he claimed and by failing to verify whether he had already been ordered released by an
16
     immigration judge upon posting a bond.
17
           79. Defendant United States of America is liable for these acts and omissions under the
18
     FTCA.
19
                                         PRAYER FOR RELIEF
20
     WHEREFORE, Plaintiff respectfully requests relief as follows:
21
         a. Trial by judge on all claims so triable.
22
         b. Compensatory damages in an amount to be proven at trial.
23
         c. Costs and reasonable attorneys’ fees.
24
     COMPLAINT – 13                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
                 Case 2:20-cv-01152 Document 1 Filed 07/28/20 Page 14 of 14



 1       d. The right to conform the pleadings to the proof and evidence presented at trial.

 2       e. Such other relief as the Court deems equitable.

 3 DATED this 28th day of July, 2020.

 4           s/ Matt Adams
             Matt Adams
 5           matt@nwirp.org

 6           s/ Aaron Korthuis
             Aaron Korthuis
 7           aaron@nwirp.org

 8           NORTHWEST IMMIGRANT RIGHTS PROJECT
             615 Second Avenue, Suite 400
 9           Seattle, WA 98104
             Telephone: (206) 957-8611
10           Facsimile: (206) 587-4025

11

12

13

14

15

16

17

18

19

20

21

22

23

24
     COMPLAINT – 14                                             NORTHWEST IMMIGRANT RIGHTS PROJECT
     Case No. 2:20-cv-1152                                                   615 Second Avenue, Suite 400
                                                                                       Seattle, WA 98104
                                                                                      Tel. (206) 957-8611
